 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-0026-KJD-NJK
 8                                          Plaintiff,                     ORDER
 9          v.
10   ANTHONY GUERRERO,
11                                        Defendant.
12          Presently before the Court is Defendant’s Motion to Correct Sentence (#72). The
13   Government filed Response of Non-opposition (#73) acknowledging that a clerical error
14   occurred. The Court has reviewed a transcript of the proceeding and concurs. The correct
15   sentence would be time served and one (1) year of supervised release. Accordingly, Defendant’s
16   Motion to Correct Sentence (#72) is GRANTED. The Clerk of the Court will prepare an
17   Amended Judgment for the Court’s signature.
18   IT IS SO ORDERED.
19   Dated this 7th day of May, 2021.
20
21
22                                        _____________________________
                                          Kent J. Dawson
23                                        United States District Judge
24
25
26
27
28
